Jenkins, P. J.
A decedent’s entire estate, which amounted to less than $500, was set aside as a year’s support to his only son, a minor. Plaintiff in error, though a stranger to the estate, had been appointed temporary administrator thereon. The ordinary, on the hearing of a petition filed by the guardian of this minor, p'assed an order directing the temporary administrator to turn over the assets in his hands, amounting to $165, to the guardian. The temporary administrator, .without compliance with the provisions of section 5181 of the Civil Code (1910) relative to presenting written exceptions to the ordinary, took the case to the superior court by certiorari; and on motion in that court the certiorari was dismissed and judgment rendered against the petitioner and against the surety on his certiorari bond. Meld:
1. The superior court did not err in dismissing the certiorari.
2. The court of ordinary was not without jurisdiction to entertain the petition asking that the temporary administrator be required to turn over the estate to the guardian, it appearing that no permanent administrator was necessary, for the reason that the entire estate amounting to $165 had been set apart ás a year’s support to the ward of the petitioner. But even were the judgment void, so as to render it unenforceable and subject to collateral attack, it still could not be set aside on certiorari except in the manner provided by law.

Judgment affirmed.


Stephens and Bill, JJ., concur.